Exhibit 10.119

February 6, 2017

T. Boone Pickens

8117 Preston Road, Suite 260W

Dallas, Texas 75225

 

Re: Notes Purchase

Mr. Pickens:

This agreement confirms the terms and conditions under which Clean Energy Fuels
Corp. (the “Company”) agrees to purchase from T. Boone Pickens (the “Holder”)
the 7.5% Convertible Note due 2018 having an outstanding principal amount of
$25,000,000.00 issued by the Company and held by the Holder (the “Note”), for
the payment by the Company to the Holder of an aggregate cash amount of
$21,750,000.00 (the “Cash Payment”, and such transaction, the “Purchase”). The
Company and the Holder agree as follows:

1. The Purchase. The closing of the Purchase (the “Closing”) shall occur on
February 9, 2017 (the “Closing Date”). At the Closing, (a) the Holder shall
deliver the Note to the Company for cancellation in full, and (b) the Company
shall pay to the Holder the Cash Payment in immediately available funds. Upon
the Company’s payment of the Cash Payment in accordance with this agreement, the
Note shall be cancelled in full and the Holder shall release all claims arising
out of or related to the Note, including, but not limited to, any rights to
payment of principal or interest with respect to the Note.

2. Representations, Warranties and Covenants.

(a) In connection with the Purchase, the Holder hereby represents, warrants,
acknowledges and agrees as follows as of the date of this agreement and the
Closing Date: (i) the Holder is the sole legal and beneficial owner of the Note;
(ii) the Note is free and clear of any liens, charges or encumbrances and at the
Closing, the Holder shall convey to the Company good title to the Note free and
clear of all liens, charges and encumbrances; (iii) the Holder has sufficient
experience in business, financial and investment matters to be able to evaluate
the risks involved in, and to make an informed investment decision with respect
to, the Purchase, and the Holder acknowledges that: (A) the Company makes no
representation regarding the value of the Note; and (B) the Holder has
independently and without reliance upon the Company made its own analysis and
decision to enter into the Purchase on the terms set forth herein; (iv) the
Holder has had such opportunity as it has deemed adequate to obtain from
representatives of the Company such information as is necessary to permit the
Holder to evaluate the merits and risks of the Purchase, and the Holder has
undertaken an independent evaluation of such merits and risks based on the
Holder’s own financial circumstances; (v) the Holder has all legal capacity
necessary to enter into this agreement and to consummate the Purchase; (vi) the
Holder acknowledges and agrees that (A) as of the date hereof, the Company is in
full compliance with and is not in Default (as such term is defined in the loan
agreement dated June 14, 2013 between the Company and the Holder (the “Loan
Agreement”)) under the Loan Agreement or the Note, and (B) neither this
agreement nor the Purchase is or will constitute a breach of the Loan Agreement
or Default under the Loan Agreement or the Note in any respect, including, but
not limited to, under Section 4.2 of the Loan Agreement and paragraph 4 of the
Note in regards to the Company’s right to prepay the Note.

3. Miscellaneous.

(a) All questions concerning the construction, validity, enforcement and
interpretation of this agreement shall be governed by the internal laws of the
State of Delaware, without giving effect to any



--------------------------------------------------------------------------------

choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware. Each party hereby
irrevocably submits to the exclusive jurisdiction of the Delaware Court of
Chancery, or, if no such state court has proper jurisdiction, the United States
District Court for the District of Delaware, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b) This agreement may not be amended, altered, modified or changed verbally,
but only by an agreement in writing signed by the Company and the Holder. This
agreement supersedes all other prior oral or written agreements between the
parties and any persons acting on their behalf with respect to the matters
discussed herein and constitutes the entire understanding of the parties with
respect to the matters covered herein, and except as specifically set forth
herein, neither party makes any representation, warranty, covenant or
undertaking with respect to such matters. If any one or more of the provisions
contained in this agreement is determined to be invalid, illegal or
unenforceable in any respect in any jurisdiction, the validity, legality and
enforceability of such provision or provisions will not in any way be affected
or impaired thereby in any other jurisdiction, nor will the validity, legality
and enforceability of the remaining provisions contained in this agreement in
any way be affected or impaired thereby.

(c) All notices, requests and demands will be served by hand delivery,
telefacsimile, email, overnight courier or by registered or certified mail, with
return receipt requested, as set forth on the signature page hereto or at such
other address as any party designates for such purpose in writing to the other
party. Notices will be deemed to have been given on the date actually received
in the event of personal, telefacsimile, email or overnight courier delivery or
on the date three (3) days after notice is deposited in the mail, properly
addressed, postage prepaid. Each party will do and perform, or cause to be done
and performed, all such further acts and things, and will execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this agreement and the consummation of the transactions contemplated
hereby. This agreement is intended for the benefit of the parties hereto and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person. This agreement may be executed in two or more counterparts, and it will
not be necessary that the signatures of all parties hereto be contained on any
one counterpart hereof. The counterpart will be deemed an original, but all
counterparts together will constitute one and the same instrument.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

Very truly yours, CLEAN ENERGY FUELS CORP. By:    Andrew J. Littlefair
Signature:       /s/ Andrew J. Littlefair Title: President & Chief Executive
Officer Address for Notice:

4675 MacArthur Court, Suite 800

Newport Beach, California 92660

 

AGREED AND ACCEPTED: T. Boone Pickens Signature:       /s/ Boone Pickens Address
for Notice:

8117 Preston Road, Suite 260W

Dallas, Texas 75225

 

3